—Appeal by permission of this court, from an order of the Appellate Term, First Department, entered May 29, 1975 which reversed a final judgment of the Civil Court of the City of New York, County of Bronx, entered after a nonjury trial, which had dismissed the petition in a holdover summary proceeding, and ordered a new trial. The Civil Court had dismissed the proceeding on the ground that the housing accommodations were protected by the New York City Rent Stabilization Law by virtue of the Emergency Tenant Protection Act of 1974 (as implemented by New York City Council Resolution No. 276) and consequently the tenant could only be evicted in accordance with the provisions of such law. The Appellate Term, while agreeing that the housing accomodations are subject to the provisions of the New York City Rent Stabilization Law, reversed the judgment and remanded for a new trial to determine whether the landlord is entitled to relief under section 61 of the Rent Stabilization Law. We conclude that the order of the Appellate Term is unanimously affirmed, without costs or disbursements, upon the opinion of the Appellate Term. However, since as required by CPLR 5703 (subd [a]), the landlord stipulated for judgment absolute in the event of an affirmance, judgment absolute is ordered against the landlord on the stipulation, dismissing the petition. Concur—Markewich, J. P., Murphy, Lupiano, Capozzoli and Lane, JJ.